DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 10/05/2021 amended claim 1.  Claims 1 and 3-10 are pending and allowed. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/05/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection/s of all pending claims has been withdrawn. 

Allowance
Claims 1 and 3-10 are allowed.
Regarding claim 1, the closest prior art references, Kamiyam and/or Fukui do not teach, by themselves or in combination with one another, “a standard deviation of differences between respective positions of vertexes of all the convexities of the concave-convex structure in the normal direction of the flat surface of the base material and a median of the positions of all the vertexes is greater than or equal to 35 nm.”  Furthermore there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claim1 is not obvious to a person of ordinary skill in the art at the time of the invention.
Claims 3-10 depend, directly or indirectly, on claim 1; hence they are also allowed.

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents, US 20150077854 A1, US 20190160768 A1, US 20170146696 A1, US 20150192703 A1, US 20150103396 A1, US 20150301230 A1, US 20150076468 A1, US 20150056412 A1, US 20150049389 A1, US 20130215513 A1, US 20120281292 A1, US 20120176681 A1, US 20130038939 A1, US 20120196090 A1, US 20100165276 A1, US 20110281068 A1, US 20110003121 A1, and US 20090194914 A1, disclose antireflective surface having moth-eye structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton, can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882